DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 9/1/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language including modifications in claim 16.
	Applicant describes Sciscio as teaching plasma plumes generated at “intensities from 1010 W/cm2, lower than intensities needed for accelerating ions” but it is noted that Sciscio does not actually teach this intensity. In p201, c1, para 2, Sciscio discloses a 3mJ 15fs laser pulse, which equates to approximately 1010 W, but the spot size is not specified. Further, even if the spot size were specified, there is no teaching or suggestion that 1010 W/cm2 is lower than those needed for accelerating ions. Any plasma generated would appear to be composed of ions and electrons which would naturally be accelerated (note e.g. Daido explicitly teaches a wide range of particles, including ion, electrons (also positrons, x-rays, Thz, etc) are generated and accelerated through the laser-plasma interaction (see Daido, p5, col1, fig 2). It is noted as evidence that Dogar et al. “Estimation of ion accelerating potential inside the nanosecond pulsed laser produced tungsten plasma” Eur. Phys. J. D (2017) 71: 250 explicitly discusses ions being generated and accelerated at 108-1016 W/cm2 and that a wide range of laser parameters are suitable to exploit the effect (p1, col 2, para 1). Likewise, the claims only specify “particles” which encompass both electrons and ions. Examiner respectfully suggests clarifying the operation of the system, to the extent these parameters provide a different effect that those recognized by the prior art. 
	Applicant describes differences between ion and electron based stress testing, including penetration depth of the particles, and characterizes Sciscio as sputtering (remarks p7-8). However, it is noted the claims are sufficiently broad to read on all kinds of analysis at all penetration depths. Second, Applicant characterizes Sciscio as sputtering based on having certain beam parameters such as the 1 inch parabola and 1010 W/cm2 but Examiner is unable to find this in the disclosures. Rather, Sciscio’s full disclosure appears to suggest to skilled artisans that the approach has wider applicability, leaving parameters like spot size to routine engineering. Whatever phenomenon Sciscio uses appears to be a result of the beam parameters, to the extent Sciscio is even aware there is a threshold, or is incidentally exploiting the same phenomenon as Applicant. 

Status of the Application
	Claim(s) 1, 3-9, 11-17 and 19-21 are pending.
	Claim(s) 1, 3-9, 11-15 are withdrawn.
	Claim(s) 16-17 and 19-21 are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 16-17 and 19-21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over M. Scisciò, et al., Analysis of induced stress on materials exposed to laser-plasma radiation during high-intensity laser experiments, Appl. Surf. Sci. (2017) [hereinafter Sciscio] in view of Hiroyuki Daido et al. Review of laser-driven ion sources and their applications, Rep. Prog. Phys. 75 (2012) [hereinafter Daido] and Alvarez et al., Ultraintense Lasers as a Promising Research Tool for Fusion Material Testing: Production of Ions, X-Rays and Neutrons, Plasma and Fusion Research: Regular Articles, Volume 8, 3404055 (2013).
	Regarding claim 16, Sciscio teaches a method for stress testing a material (see fig 1, tantalum target, p2, col 1, para 2), comprising positioning a target (see oxygen target, p2, col 1, para 2) at a distance away from the material (see fig 1), irradiating the target with a laser intensity
	Sciscio may fail to explicitly disclose a laser intensity of at least 1018 W/cm2.
	Sciscio teaches using 2x1010 W laser (see 3mJ/15fs) but does not explicitly disclose what the spot or focus size is. However, in the background, Sciscio further teaches these intensities (e.g. > 1 × 1018 W/cm2, see p1, col 1) were well known in the art to produce the desired intensities. For example, Daido teaches several examples of known effective laser intensities of at least 1018 W/cm2 that produce different plasma plumes (see e.g. Daido, 1022-1023 W/cm2, p17, fig 13; p44, col1, para2, etc). Alvarez also explicitly discloses that intensities greater than 1018 W/cm2 (see e.g. Alvarez, p4, col 1, para 1; p6, col 1, para 3) can be used to test materials used for fusion applications (see abstract). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the focus and/or select the use of the known effective laser intensities as discussed by Sciscio and/or Daido/Alvarez, because a skilled artisan would have been motivated to look for ways to enable the intended operation of the system, and enable flexibility of materials analysis for fusion application, in the manner taught by Alvarez.  

	Regarding claim 17, the combined teaching of Sciscio, Daido, and Alvarez fails to explicitly disclose selecting a number of irradiation shots on the material depending on a selected stress level of the material caused by the laser accelerated particles. However, Sciscio discusses specifically how different durations of plasma exposure (i.e. number of shots) lead to compare different amount of surface erosion, and how different surface erosion rates can give information about safety parameter definition (see e.g. Sciscio p4, conclusions). It would have been obvious to a person having ordinary skill in the art to adjust the exposure parameters, including relative exposure times (i.e. number of shots) as a routine skill in the art to expose different stress levels (erosion levels) of the material, as a routine skill in the art to provide more information about surface erosion rates and safety definitions, in the manner taught Sciscio. 
	Regarding claim 19, the combined teaching of Sciscio, Daido, and Alvarez teaches a laser emitting a beam of pulse duration less than 1 ns (see Sciscio, p2, col1, para2).
	Regarding claim 20, the combined teaching of Sciscio, Daido, and Alvarez teaches at least one of: i) the target ii) the distance between the target and the material, iii) a number of irradiating shots on the material, and iv) an energy range of the laser-accelerated particles irradiating the material, are selected according to a melting temperature of the material (note discussion of tantalum melting temperature, (Sciscio, p1, col2, para2), and selection of appropriate distances (p2, col1, para2), which must avoid undesirable material destruction (see e.g. p3, col 2)). 
	Regarding claim 21, the combined teaching of Sciscio, Daido, and Alvarez teaches selecting the generated laser-accelerated particules irradiating the material (see Alvarez, p5, col 1, last para, col 2, para 1; see also to provide a particle beam, e.g. Sciscio, p1, col 1, p2, col 2, para 3).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881